Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 7/11/22 is acknowledged.
  
Claims 152-169 have been examined previously.
Claims 153-154 have been canceled.
Claims 170-171 are withdrawn as non-elected.
New claims 172-173 have been added. Accordingly, claims 152, 155-169 and 172-173 have been examined in this office action.

Terminal Disclaimer
The terminal disclaimer filed on 7/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10792253 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Hence, the double patenting rejection of record has been withdrawn.

 In response to the cancellation of claims 153-154, the following rejection under 35 USC 112(a) and claim objection are withdrawn:
Claims 153-155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering active agents such as dihydroergotamine, indomethacin, testosterone for achieving a treatment does not reasonably provide enablement for treating every possible disease or condition and also lacks an enabling disclosure for preventing any disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Claim 154 is objected to because of the following informalities:  It appears that Applicants recited the term “pain” twice in claim 154.  Appropriate correction is required.
In light of the newly added claims , the previous rejection of record has been replaced with the following new rejection:


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1.	Claims 152, 155-169 and 172 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147388 to Merkus et al (Merkus) in view of Nagata et al (US 20100178331).
Merkus teaches pharmaceutical compositions for nasal delivery wherein the composition is a blend of active material and an excipient, in which at least 0.1% of the blend is an amorphous state (abstract, 0014). Merkus teaches that the intranasal formulation is used for treating migraine, Parkinson’s disease, and/or sexual dysfunction [0048], to a mammal or an animal (0050), and thus meet instant claims 152-154 and 162-164. For claim 165, Merkus teaches apomorphine and dihydroergotamine (DHE) [0001, examples 6-7]. Merkus teaches 5 mg in a single dose [0119] and thus meet claims158, 160, 155 and 156. For the claimed sugar alcohol of claims 152 and 168, Merkus teaches sugar alcohols such as mannitol (examples). For the particle sizes of claim 152, Merkus teaches that 90% of the particle sizes of 45-150 microns, which falls within the claimed range of 10-300 microns [0059]. 
For claim 159, Merkus teaches 20 mg unit dose [0102], which overlaps with the claimed about 20 mg to about 30 mg unit dose. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
For the instant claim 1 limitation, at least about 20% of the active particles are in amorphous state, Merkus exemplifies compositions with up to 5% amorphous drug and excipient (see examples formulations 2-5 [0084-0089]). Merkus teaches that a specific crystalline/amorphous balance, powder formulations of active materials and excipients of suitable particle size for nasal delivery, with physically and chemically stable composition [0013]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the intranasal composition of Merkus by choosing the levels of amorphous active agents, such as apomorphine or DHE, to higher than 5% as long as the balance of amorphous and crystalline states of active agent allows for optimal nasal delivery of the active agent, without affecting the stability of the composition.
Merkus does not teach the instant claimed microcrystalline cellulose.
The teachings of Ngata have been relied upon for a crystalline cellulose.
Nagata et al teach a preparation for transnasal application, which comprises at least a complex comprising: a fluidability-improving component comprising a first crystalline cellulose (A) having specified powder properties, tricalcium phosphate (B) having specified powder properties, and a second crystalline cellulose (C) having specified powder properties or a starch (D) having specified powder properties; and a physiologically active substance (See abstract). The said physiologically active substance may be an analgesic including antimigraine agents such as sumatriptan, zolmitriptan, ergotamine; etc (See [0049]). Ngata teaches that the powder has an untapped bulk density of 0.26 to 0.48 g/cm3, an angle of repose of 50 °C or less, and an average particle diameter of 150 µm or less (See [0072]). Nagata et al also disclose that the average particle diameter of the first cellulose is preferably 10 to 25 µm, and more preferably 12 to 22 µm (See [0076]), the average particle diameter of the second cellulose is preferably 150 µm or less, preferably 30-100 µm and is present from 5 to 30% (W/W) (See [0083]). The tribasic calcium phosphate (B) has an average particle diameter of from 10-75 µm and a content of 0.1 to 10 (W/W) %, preferably 0.5 to 5.0 (W/W) % of the total weight of the first crystalline cellulose (A), tribasic calcium phosphate (B), and second crystalline cellulose (C) ((A)+(B)+(C)) (See [0079]). Starch (D) has an average diameter of from 30 to 100 µm (See [0099]).
Nagata also disclose that the first and second cellulose components are selected from commercially available celluloses such as various CeolusTM (See [0074]-[0077] and Tables 1-3).  
Nagata et al disclose Tmax, Cmax and AUC0-480 or AUC0-240 values and disclose, at least, that the Tmax of the formulations lies between 1 and 30 minutes (See Tables 14-19).
It is also disclosed that the physiologically active substance is added at a weight ratio of preferably 0.0001 to 1.2, more preferably 0.01 to 0.6 in its free form without being converted to the salt form, when the total weight of the flowability-improving component is taken as 1 (See [0051]). 
Nagata et al disclose that generally the devices administer the powdery preparations into the nasal cavity from either a single-dose or a multiple-dose device. Nagata et al also disclose that in testing the devices and formulations, a dose of 50mg/head or 25mg/head of a powder formulation was administered to the cynomologus monkeys (See at least [0005], [0183], [0186] and [0192]). 
Nagata et al teach that the active agent can be ergotamine, but lack a disclosure on the active agent being dihydroergotamine mesylate or the claimed amount of microcrystalline cellulose.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Merkus and include microcrystalline cellulose of Ngata, in addition to mannitol as suitable excipients in the composition because Ngata teaches that crystalline cellulose particles in the range of 10-25 microns, which is within the claimed range of 10-50 micron (claim 167) improve the fluidity of the nasal formulations. In particular, Ngata teaches that the intranasal compositions comprising the active agents for treating migraine, such as ergotamine, and thus constitute analogous art. One skilled in the art would have looked to the teachings of Ngata, to include microcrystalline cellulose particle size 10-25 in the intranasal formulations of Merkus with an expectation to provide improved flowability for efficient productivity and enable high nasal drug absorption.
While Merkus does not compare the pharmacokinetic parameters of their intranasal composition with that comprising a crystalline form of an active agent, Merkus (modified by Ngata) teaches the intranasal composition that meets the instant claimed limitations and therefore, it is implicit that the composition of Merkus exhibits at least 15% improvement in pharmacokinetic parameters. For the claimed solubility in a crystalline form, instant specification also describes apomorphine among the drugs with the claimed low solubility [0004] and therefore, Merkus meets the limitation of claim 1. 
Further, with respect to the claimed improvement of pharmacokinetic parameter of the active compared to an intranasal administration of a corresponding composition that comprises the active agent in a crystalline form, one skilled in the art would have expected the property by the above modification of the composition of Merkus (modified by Ngata) with that of Ngata because the resulting combination teaches all of the claimed components of the composition and suggested treating a subject with the said composition. 
Instant claim 172 recites mannitol that is also recited in claim 168, and addressed by Merkus. 

2.	Claim 173 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147388 to Merkus et al (Merkus) in view of Nagata et al (US 20100178331) as applied to 152, 155-169 and 172 claims above, and further in view of US CA 2583794 to James et al (James).
For claim 173, Merkus and Nagata fail to teach the instant claimed HPMC.
James teaches intranasal dry powder compositions and method of administration wherein the composition comprises cellulose, in particular hydroxypropylmethyl cellulose, and one or more therapeutic agents (abstract, p 5, l 25-p 6, 1-3 and p 11). James teaches the ratio to therapeutic agent  to powdered HPMC is in the range of 0.1:9.9 to 1.9:8.1 (p 11, l 5-10).
James teaches that intranasal administration of compositions can cause drying of the nasal mucosa and damage to the delicate nasal membrane and the cilia, adversely affecting mucociliary clearance and the well-being of the nasal tract (p 3, l 6-17). James teaches several active agents such as anti-inflammatory agents, antifungal, anti-viral, antibacterial agents etc (p 8, l 15-22). The composition includes thickening, disintegrant, preservatives etc (p 9, 8-14).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Merkus (modified by Ngata) by including HPMC because James  teaches that HPMC provides a surprisingly effective way of intranasally administering therapeutic agents because HPMC enhances natural mucus for a prolonged period of time (abstract, p 5, l 6-12), promotes correct functioning of mucociliary clearance and the well-being of the nose without causing irritation or discomfort. Hence, one of an ordinary skill in the art would have expected that the composition of Merkus provides enhanced therapeutic effect due to enhanced mucus production and thus effective and sustained release of the active agent. 
  
3.	Claims 152, 155-169 and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US 20100178331) in view of US 2006/0147388 to Merkus et al (Merkus).

Nagata et al teach a preparation for transnasal application, which comprises at least a complex comprising: a fluidability-improving component comprising a first crystalline cellulose (A) having specified powder properties, tricalcium phosphate (B) having specified powder properties, and a second crystalline cellulose (C) having specified powder properties or a starch (D) having specified powder properties; and a physiologically active substance (See abstract). The said physiologically active substance may be an analgesic including antimigraine agents such as sumatriptan, zolmitriptan, ergotamine; etc (See [0049]). The said powder has an untapped bulk density of 0.26 to 0.48 g/cm3, an angle of repose of 50 °C or less, and an average particle diameter of 150 µm or less (See [0072]). Nagata et al also disclose that the average particle diameter of the first cellulose is preferably 10 to 25 µm, and more preferably 12 to 22 µm (See [0076]), the average particle diameter of the second cellulose is preferably 150 µm or less, preferably 30-100 µm and is present from 5 to 30% (W/W) (See [0083]). The tribasic calcium phosphate (B) has an average particle diameter of from 10-75 µm and a content of 0.1 to 10 (W/W) %, preferably 0.5 to 5.0 (W/W) % of the total weight of the first crystalline cellulose (A), tribasic calcium phosphate (B), and second crystalline cellulose (C) ((A)+(B)+(C)) (See [0079]). Starch (D) has an average diameter of from 30 to 100 µm (See [0099]).
Nagata also disclose that the first and second cellulose components are selected from commercially available celluloses such as various CeolusTM (See [0074]-[0077] and Tables 1-3).  Nagata et al also disclose Tmax, Cmax and AUC0-480 or AUC0-240 values and disclose, at least, that the Tmax of the formulations lies between 1 and 30 minutes (See Tables 14-19). 
It is also disclosed that the physiologically active substance is added at a weight ratio of preferably 0.0001 to 1.2, more preferably 0.01 to 0.6 in its free form without being converted to the salt form, when the total weight of the flowability-improving component is taken as 1 (See [0051]). 
Nagata et al disclose that generally the devices administer the powdery preparations into the nasal cavity from either a single-dose or a multiple-dose device. Nagata et al also disclose that in testing the devices and formulations, a dose of 50mg/head or 25mg/head of a powder formulation was administered to the cynomologus monkeys (See at least [0005], [0183], [0186] and [0192]). Nagata et al teach that the active agent can be ergotamine.
However, Ngata lacks the instant claimed amorphous active agent and further lacks instant sugar alcohol. The teachings of Merkus have been relied upon for the same, and incorporated herewith.
Merkus teaches pharmaceutical compositions for nasal delivery wherein the composition is a blend of active material and an excipient, in which at least 0.1% of the blend is an amorphous state (abstract, 0014). Merkus teaches that the intranasal formulation is used for treating migraine, Parkinson’s disease, and/or sexual dysfunction [0048], to a mammal or an animal (0050), and thus meet instant claims 152-154 and 162-164. For claim 165, Merkus teaches apomorphine and dihydroergotamine (DHE) [0001, examples 6-7]. Merkus teaches 5 mg in a single dose [0119] and thus meet claims158, 160, 155 and 156. For the claimed sugar alcohol of claims 152 and 168, Merkus teaches sugar alcohols such as mannitol (examples). For the particle sizes of claim 152, Merkus teaches that 90% of the particle sizes of 45-150 microns, which falls within the claimed range of 10-300 microns [0059]. For claim 159, Merkus teaches 20 mg unit dose [0102], which overlaps with the claimed about 20 mg to about 30 mg unit dose. 
Instant claim 172 recites mannitol that is also recited in claim 168, and addressed by Merkus. 
For the instant claimed, at least about 20% of the active particles are in amorphous state, Merkus exemplifies compositions with up to 5% amorphous drug and excipient (see examples formulations 2-5 [0084-0089]). Merkus teaches that a specific crystalline/amorphous balance, powder formulations of active materials and excipients of suitable particle size for nasal delivery, with physically and chemically stable composition [0013]. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the intranasal composition of Ngata by choosing the levels of amorphous active agents, such as apomorphine or DHE, to higher than 5% as long as the balance of amorphous and crystalline states of active agent allows for optimal nasal delivery of the active agent, without affecting the stability of the composition. One of an ordinary skill in the art would further be motivated to include sugar alcohol, mannitol, in the nasal formulation composition of Ngata because Merkus teaches that sugar alcohol enables maintaining the active agents in an amorphous state [0023-0024]. Further, Merkus teaches that selection of a balanced amorphous/crystalline particles enables a physically and chemically stable and free -flowing properties of the composition.  
	Further, with respect to the claimed improvement of pharmacokinetic parameter of the active compared to an intranasal administration of a corresponding composition that comprises the active agent in a crystalline form, one skilled in the art would have expected the property by the above modification of the composition of Ngata with that of Merkus because the resulting combination teaches all of the claimed components of the composition and suggested treating a subject with the said composition. 

4.	Claim 173 is rejected under 35 U.S.C. 103 as being unpatentable 
over Nagata et al (US 20100178331) in view of US 2006/0147388 to Merkus et al (Merkus) as applied to 152, 155-169 and 172 claims above, and further in view of US CA 2583794 to James et al (James).
For claim 173, Merkus and Nagata fail to teach the instant claimed HPMC.
James teaches intranasal dry powder compositions and method of administration wherein the composition comprises cellulose, in particular hydroxypropylmethyl cellulose, and one or more therapeutic agents (abstract, p 5, l 25-p 6, 1-3 and p 11). James teaches the ratio to therapeutic agent  to powdered HPMC is in the range of 0.1:9.9 to 1.9:8.1 (p 11, l 5-10).
James teaches that intranasal administration of compositions can cause drying of the nasal mucosa and damage to the delicate nasal membrane and the cilia, adversely affecting mucociliary clearance and the well-being of the nasal tract (p 3, l 6-17). James teaches several active agents such as anti-inflammatory agents, antifungal, anti-viral, antibacterial agents etc (p 8, l 15-22). The composition includes thickening, disintegrant, preservatives etc (p 9, 8-14).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Ngata (modified by Merkus) by including HPMC because James  teaches that HPMC provides a surprisingly effective way of intranasally administering therapeutic agents because HPMC enhances natural mucus for a prolonged period of time (abstract, p 5, l 6-12), promotes correct functioning of mucociliary clearance and the well-being of the nose without causing irritation or discomfort. Hence, one of an ordinary skill in the art would have expected that the composition of Merkus provides enhanced therapeutic effect due to enhanced mucus production and thus effective and sustained release of the active agent. 
	


Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicants argue that neither Merkus nor Ngata teach a composition comprising a mix of amorphous and crystalline active agent. It is argued that Merkus teaches only crystalline or amorphous. Applicants argue that Ngata’s teachings of crystalline cellulose contradict the teachings of Merkus because Merkus teaches away from milling that increases the amount of finings in a composition. 
Applicants’ arguments are not found persuasive because even though Merkus does not exemplify a combination of amorphous and crystalline particles, Merkus teaches that it is a surprising finding that selecting a balance of amorphous/crystalline, powder formulations of active materials and excipients of suitable particle size for nasal delivery can be obtained [0013 and 0052] and that such powders retain free-flowing properties as well as chemically stable. Hence, one of an ordinary skill in the art would have been motivated to choose suitable proportions of crystalline and amorphous particles in the intranasal composition of Merkus or Ngata, with an expectation to provide free-flowing properties, stability as well as deliver the active agents because the composition exhibits high solubility, improved nasal absorption and as a consequence, very high pharmacological activity [0057]. Further, while applicants argue that Merkus fails to teach a combination of amorphous and crystalline particles, instant claim 152 recites at least 20% amorphous particles that allows for 100% particles are amorphous in nature, without any crystalline particles. Additionally, claim 152 states “when the active has a crystalline form”, which denotes an intended use and  does not necessarily require a combination of amorphous and crystalline particles. Applicants argue that Merkus teaches particle size of less than 10 microns is undesirable. However, the argument is not persuasive because instant claims do not require particle size less than 10 microns. 
Applicants argue that Merkus teaches freeze drying without the need for milling thus emphasizing the particle size of less than 10 microns may induce undesirable side effects. It is argued that on the other hand Ngata teaches milled crystalline cellulose. It is argued that each reference employs a different composition and operates on different principles for providing compositions for nasal delivery and hence one skilled in the art would not be motivated to combine the teachings of Merkus and Nagata with a reasonable expectation of success at arriving at the claimed method. However, Applicants are not persuasive because instant claims are not directed to a method of preparing the claimed composition and instead directed to a method of administering the composition. The motivation to combine the teachings of Merkus with that of Ngata references is not for the method of employing freeze-drying or milling methods and instead to modify the teachings of Merkus to include microcrystalline cellulose (of Ngata) or modify the teachings of Ngata to include mannitol and further prepare amorphous particles, so as to arrive at the instant claimed composition intranasal composition that provide optimal nasal delivery without affecting the stability of the composition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611